Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Remarks
Applicant’s amendment dated January 28, 2021 responding to November 13, 2020 Office Action provided in the allowance of claims 1-9 and 11-27; and wherein new claims 28-69 has been added. Claims 1-9 and 11-69 remain pending in the application and which have been fully considered by the Examiner.
Applicant’s arguments dated January 28, 2021, with respect to claims 1-9, 11-69 have been fully considered and are persuasive. The Information Disclosure (IDS), filed on January 28, 2021, has been reviewed and considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 11-69 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 13, 16 and 25.
For example, the independent claims contain limitations, the home automation system interacts with a newly available endpoint device of the multiple endpoint devices and stores an executable software module associated with the newly available endpoint device to provide at-home server functionality, not previously provided by the home automation system, to the newly available endpoint device, wherein the at least one wireless communications interface sends control instructions to automate one or more of the multiple endpoint devices managed by a computing device that remotely manages the multiple endpoint devices through a graphical user interface that provides controls to manage operation of the multiple endpoint devices; and wherein the home automation system sends at least some of the control instructions in response to (1) user voice--commands or (2) received data from one of the multiple endpoint devices. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification.
Because claims 2-9, 11-12, 14-15, 17-24, 26-69 depend directly or indirectly on claims 1, 13, 16 and 25 these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 13, 16 and 25.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.

Corresponding Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459